Case 2:18-cv-11228-PDB-RSW ECF No. 9 filed 08/27/20        PageID.1983   Page 1 of 29




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


FELANDO D. HUNTER, #738855,

                    Petitioner,

                                             CASE NO. 2:18-CV-11228
v.                                           HONORABLE PAUL D. BORMAN

DANIEL LESATZ,

               Respondent.
_______________________________/

     OPINION AND ORDER (1) DENYING THE PETITION FOR A WRIT OF
       HABEAS CORPUS (ECF NO. 1), (2) DENYING A CERTIFICATE OF
     APPEALABILITY, AND (3) DENYING LEAVE TO PROCEED IN FORMA
                        PAUPERIS ON APPEAL

I.      Introduction

        This is a habeas case brought pursuant to 28 U.S.C. § 2254. Michigan prisoner

Felando D. Hunter (“Petitioner”) was convicted of first-degree felony murder, MICH.

COMP. LAWS § 750.316(b)(1), assault with intent to commit great bodily harm less

than murder, MICH. COMP. LAWS § 750.84, armed robbery, MICH. COMP. LAWS

§ 750.529, first-degree home invasion, MICH. COMP. LAWS § 750.110a(2), and

possession of a firearm during the commission of a felony, MICH. COMP. LAWS

§ 750.227b, following a jury trial in the Wayne County Circuit Court. He was

sentenced, as a second habitual offender, MICH. COMP. LAWS § 769.11, to life
Case 2:18-cv-11228-PDB-RSW ECF No. 9 filed 08/27/20           PageID.1984    Page 2 of 29




imprisonment without the possibility of parole on the murder conviction, a concurrent

term of 2 years 10 months to 15 years imprisonment on the assault conviction, a

concurrent term of 13 to 20 years imprisonment on the home invasion conviction, and

a consecutive term of two years imprisonment on the felony firearm conviction in

2012.1

         In his habeas pleadings, Petitioner raises claims concerning the alleged

coercion of witnesses and trial counsel’s failure to object and seek suppression of

their testimony, alleged prosecutorial misconduct for improper vouching and trial

counsel’s failure to object to that conduct, and the admission of testimony relating to

his own out-of-court statements about an unrelated carjacking. (ECF No. 1, Petition.)

For the reasons set forth herein, the Court denies the petition for a writ of habeas

corpus. The Court also denies a certificate of appealability and denies Petitioner

leave to proceed in forma pauperis on appeal.

II.      Facts and Procedural History

         Petitioner’s convictions arise from a home invasion and attempted armed

robbery during which one person was beaten and another person was shot to death in

Detroit, Michigan in 2012. The Michigan Court of Appeals described the underlying



          1
        The trial court did not sentence Petitioner on the armed robbery conviction,
 finding that it “merged” with his felony murder conviction.
                                             2
Case 2:18-cv-11228-PDB-RSW ECF No. 9 filed 08/27/20       PageID.1985    Page 3 of 29




facts, which are presumed correct on habeas review, see 28 U.S.C. § 2254(e)(1);

Wagner v. Smith, 581 F.3d 410, 413 (6th Cir. 2009), as follows:

      On August 8, 2012, Michael Montgomery (Montgomery) concocted a
      plan to rob the home of Melissa Villneff (Melissa). Accompanied by six
      other men, Montgomery traveled to her home that evening. Montgomery
      lured Patrick Villneff (Patrick) away from the home. Michael Evans
      (Evans), the driver, stayed behind in his vehicle. The remaining five
      men, Felando, Brandon, Fredrick Young (Fredrick), Reco Simmons
      (Reco), and Aquire Simmons (Aquire), approached the home. Felando
      was armed with an SK assault rifle given to him by Montgomery. Reco
      and Fredrick were armed with pistols, and Aquire was carrying a
      baseball bat.

      Terrance Villneff (Terrance) was inside the home, playing a video game.
      He recounted being struck on the side of his face, after which he found
      Felando pointing the SK rifle at his chest. Felando ordered Terrance to a
      bedroom. When Terrance did not answer Felando's questions, Felando
      ordered Aquire to beat Terrance with the bat. Aquire beat Terrance in the
      head, forcing Terrance to crawl to a closet.

      After this assault ended and the men left, Terrance heard several
      gunshots. Several children who had been playing outside had observed
      the armed men enter Melissa's home. They went to the house next door,
      where John Villneff (John), Melissa's father, lived. They told John what
      they saw, and he immediately called 911. He also stepped outside to his
      porch. As the men were leaving Melissa's home, they saw John. Reco
      fired a few shots toward John, followed by Felando, who fired several
      shots from the assault rifle. John was struck and killed by one of these
      bullets. All but Montgomery, who walked back to the home with Patrick
      after the shooting, fled in the vehicle driven by Evans.

      Felando and Brandon were tried jointly, but before separate juries. Evans
      and Montgomery testified against them pursuant to plea agreements.
      Felando and Brandon were convicted as described above.

People v. Hunter, No. 319020, 2016 WL 1039533, *1 (Mich. Ct. App. Mar. 15, 2016)

                                          3
Case 2:18-cv-11228-PDB-RSW ECF No. 9 filed 08/27/20          PageID.1986    Page 4 of 29




(unpublished).

      Following his convictions and sentencing, Petitioner filed an appeal of right

with the Michigan Court of Appeals raising the same claims presented on habeas

review. The court denied relief on those claims and affirmed his convictions and

sentences. Id. at *1-4. Petitioner filed an application for leave to appeal with the

Michigan Supreme Court, which was denied in a standard order. People v. Hunter,

500 Mich. 958, 891 N.W.2d 486 (2017).

      Petitioner thereafter filed his federal habeas petition raising the following

claims:

      I.     The police or the trial court violated his due process rights by
             coercing witnesses into incriminating him; alternatively, defense
             trial counsel was constitutionally ineffective in failing to move to
             suppress the testimony of the witnesses.

      II.    The prosecutor violated his due process rights by eliciting that two
             alleged accomplices were not only testifying under plea
             agreements, but had already pleaded guilty before trial, thereby
             improperly vouching for the credibility of the accomplices;
             alternatively, defense trial counsel was constitutionally ineffective
             in failing to object.

      III.   The trial court violated his due process rights by allowing the
             prosecutor to introduce his alleged out-of-court statement about an
             unrelated carjacking which was inadmissible and highly
             prejudicial character evidence.

(ECF No. 1, Petition.) Respondent filed an answer to the habeas petition contending

that it should be denied because certain claims are procedurally defaulted and all of

                                            4
Case 2:18-cv-11228-PDB-RSW ECF No. 9 filed 08/27/20           PageID.1987      Page 5 of 29




the claims lack merit. (ECF No. 7, Response.)

III.   Standard of Review

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),

codified at 28 U.S.C. § 2241 et seq., sets forth the standard of review that federal

courts must use when considering habeas petitions brought by prisoners challenging

their state court convictions. The AEDPA provides in relevant part:

          An application for a writ of habeas corpus on behalf of a person in
          custody pursuant to the judgment of a State court shall not be
          granted with respect to any claim that was adjudicated on the merits
          in State court proceedings unless the adjudication of the claim--

         (1)   resulted in a decision that was contrary to, or involved an
               unreasonable application of, clearly established Federal law, as
               determined by the Supreme Court of the United States; or

         (2)   resulted in a decision that was based on an unreasonable
               determination of the facts in light of the evidence presented in
               the State court proceeding.

28 U.S.C. §2254(d) (1996).

       “A state court’s decision is ‘contrary to’ ... clearly established law if it ‘applies

a rule that contradicts the governing law set forth in [Supreme Court cases]’ or if it

‘confronts a set of facts that are materially indistinguishable from a decision of [the

Supreme] Court and nevertheless arrives at a result different from [that] precedent.’”

Mitchell v. Esparza, 540 U.S. 12, 15-16 (2003) (per curiam) (quoting Williams v.

Taylor, 529 U.S. 362, 405-06 (2000)); see also Bell v. Cone, 535 U.S. 685, 694

                                             5
Case 2:18-cv-11228-PDB-RSW ECF No. 9 filed 08/27/20          PageID.1988     Page 6 of 29




(2002). “[T]he ‘unreasonable application’ prong of § 2254(d)(1) permits a federal

habeas court to ‘grant the writ if the state court identifies the correct governing legal

principle from [the Supreme] Court but unreasonably applies that principle to the

facts of petitioner’s case.” Wiggins v. Smith, 539 U.S. 510, 520 (2003) (quoting

Williams, 529 U.S. at 413); see also Bell, 535 U.S. at 694. However, “[i]n order for

a federal court find a state court’s application of [Supreme Court] precedent

‘unreasonable,’ the state court’s decision must have been more than incorrect or

erroneous. The state court’s application must have been ‘objectively unreasonable.’”

Wiggins, 539 U.S. at 520-21 (citations omitted); see also Williams, 529 U.S. at 409.

The “AEDPA thus imposes a ‘highly deferential standard for evaluating state-court

rulings,’ and ‘demands that state-court decisions be given the benefit of the doubt.’”

Renico v. Lett, 559 U.S. 766, 773 (2010) (quoting Lindh, 521 U.S. at 333, n. 7);

Woodford v. Viscotti, 537 U.S. 19, 24 (2002) (per curiam)).

      A state court’s determination that a claim lacks merit “precludes federal

habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the

state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (citing

Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). The Supreme Court has

emphasized “that even a strong case for relief does not mean the state court’s

contrary conclusion was unreasonable.” Id. (citing Lockyer v. Andrade, 538 U.S. 63,


                                            6
Case 2:18-cv-11228-PDB-RSW ECF No. 9 filed 08/27/20          PageID.1989    Page 7 of 29




75 (2003)). Pursuant to § 2254(d), “a habeas court must determine what arguments

or theories supported or ... could have supported, the state court’s decision; and then

it must ask whether it is possible fairminded jurists could disagree that those

arguments or theories are inconsistent with the holding in a prior decision” of the

Supreme Court. Id. Thus, in order to obtain habeas relief in federal court, a state

prisoner must show that the state court’s rejection of his claim “was so lacking in

justification that there was an error well understood and comprehended in existing

law beyond any possibility for fairminded disagreement.” Id; see also White v.

Woodall, 572 U.S. 415, 419-20 (2014). Federal judges “are required to afford state

courts due respect by overturning their decisions only when there could be no

reasonable dispute that they were wrong.” Woods v. Donald, 575 U.S. 312, 316

(2015). A habeas petitioner cannot prevail as long as it is within the “realm of

possibility” that fairminded jurists could find the state court decision to be

reasonable. Woods v. Etherton, _ U.S. _, 136 S. Ct. 1149, 1152 (2016).

      Section 2254(d)(1) limits a federal habeas court’s review to a determination of

whether the state court’s decision comports with clearly established federal law as

determined by the Supreme Court at the time the state court renders its decision.

Williams, 529 U.S. at 412; see also Knowles v. Mirzayance, 556 U.S. 111, 122

(2009) (noting that the Supreme Court “has held on numerous occasions that it is not


                                           7
Case 2:18-cv-11228-PDB-RSW ECF No. 9 filed 08/27/20         PageID.1990    Page 8 of 29




‘an unreasonable application of clearly established Federal law’ for a state court to

decline to apply a specific legal rule that has not been squarely established by this

Court”) (quoting Wright v. Van Patten, 552 U.S. 120, 125-26 (2008) (per curiam));

Lockyer v. Andrade, 538 U.S. 63, 71-72 (2003). Section 2254(d) “does not require a

state court to give reasons before its decision can be deemed to have been

‘adjudicated on the merits.’” Harrington, 562 U.S. at 100. Furthermore, it “does not

require citation of [Supreme Court] cases–indeed, it does not even require awareness

of [Supreme Court] cases, so long as neither the reasoning nor the result of the state-

court decision contradicts them.” Early v. Packer, 537 U.S. 3, 8 (2002); see also

Mitchell, 540 U.S. at 16.

      The requirements of clearly established law are to be determined solely by

Supreme Court precedent. Thus, “circuit precedent does not constitute ‘clearly

established Federal law as determined by the Supreme Court’” and it cannot provide

the basis for federal habeas relief. Parker v. Matthews, 567 U.S. 37, 48-49 (2012)

(per curiam); see also Lopez v. Smith, 574 U.S. 1, 2 (2014) (per curiam). The

decisions of lower federal courts, however, may be useful in assessing the

reasonableness of the state court’s resolution of an issue. Stewart v. Erwin, 503 F.3d

488, 493 (6th Cir. 2007) (citing Williams v. Bowersox, 340 F.3d 667, 671 (8th Cir.

2003)); Dickens v. Jones, 203 F. Supp. 354, 359 (E.D. Mich. 2002).


                                           8
Case 2:18-cv-11228-PDB-RSW ECF No. 9 filed 08/27/20         PageID.1991    Page 9 of 29




      A state court’s factual determinations are presumed correct on federal habeas

review. See 28 U.S.C. § 2254(e)(1). A habeas petitioner may rebut this presumption

only with clear and convincing evidence. Warren v. Smith, 161 F.3d 358, 360-61

(6th Cir. 1998). Moreover, habeas review is “limited to the record that was before

the state court.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

IV.   Analysis

      A.     Procedural Default

      As an initial matter, Respondent contends that certain habeas claims are barred

by procedural default. The Court declines to address this procedural defense. It is

not a jurisdictional bar to review of the merits. Howard v. Bouchard, 405 F.3d 459,

476 (6th Cir. 2005). Moreover, federal courts on habeas review “are not required to

address a procedural-default issue before deciding against the petitioner on the

merits.” Hudson v. Jones, 351 F.3d 212, 215 (6th Cir. 2003) (citing Lambrix v.

Singletary, 520 U.S. 518, 525 (1997)). The Supreme Court has explained the

rationale behind such a policy: “Judicial economy might counsel giving the [other]

question priority, for example, if it were easily resolvable against the habeas

petitioner, whereas the procedural-bar issue involved complicated issues of state

law.” Lambrix, 520 U.S. at 525. Such is the case here. The procedural issues are

complex and intertwined with the substantive claims such that the substantive claims


                                           9
Case 2:18-cv-11228-PDB-RSW ECF No. 9 filed 08/27/20           PageID.1992    Page 10 of 29




 are more readily decided on the merits. Accordingly, the Court shall proceed to the

 merits of Petitioner’s claims.

       B.     Merits

              1.     Witness Coercion and Ineffective Assistance of Counsel

       Petitioner first asserts that he is entitled to habeas relief because the police and

 the trial court coerced witnesses into testifying against him at trial and trial counsel

 was ineffective for failing to object and seek suppression of those witnesses’

 testimony. (Petition, PageID.39.) Respondent contends that this claim is

 procedurally defaulted in part and that it lacks merit. (Response, PageID.119.)

       Petitioner first asserts that the police coerced Demerious Cunningham and

 LaShonda Cunningham into (presumably falsely) testifying against him at trial and

 that such conduct is imputed to the prosecution. (Petition, PageID.42.) The United

 States Supreme Court has stated that prosecutors must “refrain from improper

 methods calculated to produce a wrongful conviction.” Berger v. United States, 295

 U.S. 78, 88 (1935). The Supreme Court has also made clear that the “deliberate

 deception of a court and jurors by the presentation of known and false evidence is

 incompatible with the rudimentary demands of justice.” Giglio v. United States, 405

 U.S. 150, 153 (1972). Consequently, “a conviction obtained by the knowing use of

 perjured testimony is fundamentally unfair, and must be set aside if there is any


                                            10
Case 2:18-cv-11228-PDB-RSW ECF No. 9 filed 08/27/20         PageID.1993   Page 11 of 29




 reasonable likelihood that the false testimony could have affected the judgment of

 the jury.” United States v. Agurs, 427 U.S. 97, 103 (1976) (footnote omitted); see

 also Napue v. Illinois, 360 U.S. 264, 271 (1959); Coe v. Bell, 161 F.3d 320, 343 (6th

 Cir. 1998).

       The Michigan Court of Appeals considered this issue on plain error review

 and denied relief. The court explained in relevant part:

       “Both our Supreme Court and this Court have strongly condemned
       prosecutorial intimidation of witnesses.” “Threats from law
       enforcement officers may be attributed to the prosecution.” And
       “[a]lthough the issue of prosecution intimidation usually arises in the
       context of alleged intimidation of defense witnesses, this Court has
       condemned as well intimidation by the prosecution of its own
       witnesses.” Our Courts generally consider issues pertaining to witness
       intimidation under the framework of prosecutorial misconduct.
       Ultimately, the question is whether, after examining the “statements and
       actions in context, the defendant was denied a fair and impartial trial.”

       Felando first argues that Demerious Cunningham (Demerious) was
       coerced by police into incriminating Felando. Demerious testified that
       he spoke with police on August 9, 2012. He initially lied to police
       “[b]ecause [he] didn't want to be involved, and [he] was scared that
       something would happen to [his] family.” However, he later told police
       the same version of events that he testified to at trial. When asked what
       changed his mind, Demerious testified that police threatened to “give
       [him] four years[ ]” for lying during a police investigation. Felando
       asserts that this threat denied him a fair trial. However, there is no
       prohibition against informing a witness of the potential consequences of
       making false statements. Nor is there any indication that police coerced
       Demerious into specifically implicating Felando. Rather, their actions
       encouraged Demerious to be forthcoming about what transpired. The
       officer's conduct did not deprive Felando of a fair trial.


                                          11
Case 2:18-cv-11228-PDB-RSW ECF No. 9 filed 08/27/20         PageID.1994    Page 12 of 29




       Felando similarly asserts LaShanda Cunningham (LaShanda) was
       pressured into implicating Felando in the crime. But as was the case
       with Demerious, there is no evidence that police intimidated her into
       specifically implicating Felando. If anything, police encouraged her to
       provide complete and honest information. This did not deprive Felando
       of a fair trial. Moreover, LaShanda's testimony was of little
       consequence. LaShanda's testimony confirmed what was already known
       through the testimony of several other witnesses: that Felando and
       others came to her home the morning of August 9, 2012, and that
       Felando was in possession of a large, black gun. In light of the
       substantial evidence admitted against Felando, any error in admitting
       LaShanda's testimony was not outcome-determinative.

 Hunter, 2016 WL 1039533 at *2 (footnotes with citations omitted).

       The state court’s decision is neither contrary to Supreme Court precedent nor

 an unreasonable application of federal law or the facts. Under federal law, a criminal

 defendant does not have standing to challenge the voluntariness of a statement made

 by a witness to the police because the privilege against self-incrimination of the Fifth

 and Fourteenth Amendments is personal in nature and does not extend to third

 parties called as witnesses at trial. United States v. Nobles, 422 U.S. 225, 234

 (1975); Berry v. Mintzes, 529 F. Supp. 1067, 1075 (E.D. Mich. 1981). While the

 United States Court of Appeals for the Sixth Circuit has indicated that the use of a

 witness’s coerced testimony may violate a defendant’s rights under the Due Process

 Clause of the Fourteenth Amendment, see Bradford v. Johnson, 476 F.2d 66 (6th

 Cir. 1973), the United States Supreme Court has not so ruled. See Samuel v. Frank,

 526 F.3d 566, 569 (7th Cir. 2008); see also Johnson v. Bell, 525 F.3d 466, 479-81

                                           12
Case 2:18-cv-11228-PDB-RSW ECF No. 9 filed 08/27/20         PageID.1995    Page 13 of 29




 (6th Cir. 2008) (distinguishing Webb v. Texas, 409 U.S. 95 (1972), and Washington

 v. Texas, 388 U.S. 14 (1967), and denying relief on claim that authorities coerced

 witness into providing favorable prosecution testimony). Consequently, absent a

 showing that the disputed testimony was false, Petitioner arguably fails to state a

 claim upon which habeas relief may be granted as to this issue. See Alexander v.

 Lafler, No. 11-CV-10286, 2013 WL 3191134, *10 (E.D. Mich. June 21, 2013)

 (denying habeas relief on witness coercion claim); see also Greene v. Burt, No. 15-

 CV-13008, 2018 WL 1784501, *5, n. 2 (E.D. Mich. April 13, 2018) (same).

       Nonetheless, even assuming that Petitioner states a due process claim on

 habeas review, he is not entitled to relief. The record does not support his assertion

 of improper witness coercion. Demerious Cunningham admitted at trial that he

 initially lied to the police because he did not want to be involved and was scared for

 his family. When the police questioned him again, Demerious implicated Petitioner.

 Demerious testified that he changed his mind after the police told him that they were

 going to give him four years if he lied during a police investigation. (See ECF 8-13,

 9/24/13 Trial Tr., pp. 195-96, PageID.1066-1067.) Informing a witness about the

 potential consequences of lying or not cooperating with the authorities, without

 more, does not constitute coercion. See generally Brady v. United States, 397 U.S.

 742, 750-51 (1970); McKinney v. Ludwick, 649 F.3d 484, 491-92 (6th Cir. 2011)


                                           13
Case 2:18-cv-11228-PDB-RSW ECF No. 9 filed 08/27/20          PageID.1996     Page 14 of 29




 (citing cases for rule that informing a suspect about legal consequences of crime and

 cooperation benefits is not inherently coercive so as to render police statements

 involuntary); United States v. Pierce, 62 F.3d 818, 832 (6th Cir. 1995) (warning a

 witness of consequences of perjury does not constitute a due process violation).

 Moreover, given Demerious’ testimony, the jury was aware of the circumstances

 surrounding his police statements and trial testimony and was able to judge his

 credibility and motivations for testifying at trial. Due process is not violated by the

 admission of witness testimony allegedly secured through police intimidation where

 the jury hears evidence regarding the alleged intimidation. See Johnson, 525 F.3d at

 481; see also Bacon v. Klee, No. 15-2491, 2016 WL 7009108, *2 (6th Cir. Nov. 30,

 2016).

       Lastly, Petitioner fails to show that Demerious testified falsely at trial or that

 the prosecutor knowingly presented false testimony. The fact that a witness

 contradicts himself or changes his story does not establish perjury, see, e.g., Malcum

 v. Burt, 276 F. Supp. 2d 664, 684 (E.D. Mich. 2003), and mere inconsistencies in a

 witness’s testimony do not establish the knowing use of false testimony by a

 prosecutor. Coe, 161 F. 3d at 343. “While a prosecutor may not knowingly use

 perjured testimony, a prosecutor is not required to ensure that prosecution witnesses’

 testimony be free from all confusion, inconsistency, and uncertainty.” Jackson v.


                                            14
Case 2:18-cv-11228-PDB-RSW ECF No. 9 filed 08/27/20          PageID.1997    Page 15 of 29




 Lafler, No. 06-CV-15676, 2009 WL 1313316, *12 (E.D. Mich. May 11, 2009).

 Petitioner fails to establish a due process violation.

       As to LaShonda Cunningham, the record does not indicate that she was

 coerced to lie to implicate Petitioner in the crime. At the preliminary examination,

 LaShonda testified that she was trying to cooperate with the police and tell them

 what she knew, but they did not like what she was saying and arrested her. They

 told her that they would “take [her] down” if she did not tell them who came to her

 house and tell them her sons’ whereabouts. She signed a statement and was released

 from custody. (See ECF No. 1, Pet. App. Brf., p. 10 n. 9, PageID.31 (citing 9/28/12

 Prelim. Ex. Tr., p. 154).)2 While the police may have pressured LaShonda into

 providing a statement, there is no evidence that she changed her story or gave a false

 statement to police or testified falsely at trial. Moreover, as discussed by the

 Michigan Court of Appeals, any error in admitting LaShonda’s testimony was

 harmless. For purposes of federal habeas review, a constitutional error that

 implicates trial procedures is considered harmless if it did not have a “substantial and

 injurious effect or influence in determining the jury’s verdict.” Brecht v.

 Abrahamson, 507 U.S. 619, 637 (1993); see also Fry v. Pliler, 551 U.S. 112, 117-18



        2
         The preliminary examination transcript was not submitted to this Court as
 part of the state court record.
                                            15
Case 2:18-cv-11228-PDB-RSW ECF No. 9 filed 08/27/20           PageID.1998     Page 16 of 29




 (2007) (confirming that the Brecht standard applies in “virtually all” habeas cases);

 Ruelas v. Wolfenbarger, 580 F.3d 403, 411 (6th Cir. 2009) (ruling that Brecht is

 “always the test” in the Sixth Circuit). The prosecution in this case presented

 significant evidence of Petitioner’s guilt at trial, including testimony from the

 surviving victim and co-defendants who participated in the crime. Given such

 evidence, any error in admitting LaShonda’s testimony did not have a substantial or

 injurious effect or influence on the jury’s verdict. More pointedly, for purposes of

 habeas review, the Michigan Court of Appeals’ decision to that effect is reasonable.

 Petitioner fails to establish a due process violation.

       Petitioner also asserts that the trial court coerced Michael Evans into testifying

 at trial by threatening to void his plea agreement if he refused to testify. (Petition

 PageID.42.) Prior to Evans’ testimony (outside the jury’s presence), the trial court

 gave Evans and his counsel time to discuss whether he was going to testify at trial.

 The court informed the parties that if Evans refused to testify, the court was going to

 “snatch” his plea agreement out of the file and have him go to trial. After meeting

 with counsel, Evans chose to testify in order to comply with his plea agreement.

 (See ECF No. 8-15, 9/26/13 Trial Tr., pp. 40-41, PageID.1334-1335.) Evans

 testified about his plea and the plea agreement was entered into evidence. (Id. at pp.

 57-58, PageID.1351-1352.)


                                            16
Case 2:18-cv-11228-PDB-RSW ECF No. 9 filed 08/27/20           PageID.1999     Page 17 of 29




       The Michigan Court of Appeals considered this claim on plain error review

 and denied relief. The court explained:

       Felando also argues that the trial court coerced Evans into testifying by
       stating its intention to void his plea agreement if he refused to testify.
       After Evans indicated that he might refuse to testify, the trial court
       stated that it would “snatch[ ] that agreement out of this file, and
       [Evans] will go to trial....” The trial court then provided Evans almost
       30 minutes to speak with his attorneys. After this conversation, Evans
       agreed to testify. Under the circumstances, we cannot conclude that
       Evans was coerced by the trial court into testifying. He was given ample
       opportunity to consult with his attorneys and decide, in light of his plea
       agreement, whether to testify. Moreover, the jury was well-informed
       that Evans was testifying pursuant to a plea agreement. The jury was
       able to consider the effect of this fact on Evans's credibility. Felando
       was not denied a fair trial.

 Hunter, 2016 WL 1039533 at *2.

       The state court’s decision is neither contrary to Supreme Court precedent nor

 an unreasonable application of federal law or the facts. Informing a witness about

 the consequences of testifying or not testifying at trial, including the potential effect

 on the witness’ own plea deal which was contingent on his testimony, does not

 constitute coercion. This is particularly true where, as here, the witness was given

 ample time to consult with counsel about his decision. Additionally, the record

 shows that Evans’ plea deal was disclosed at trial, thereby allowing the jury to

 consider his motivation for testifying at trial and to evaluate his credibility.

 Petitioner fails to establish a due process violation. Habeas relief is not warranted on


                                            17
Case 2:18-cv-11228-PDB-RSW ECF No. 9 filed 08/27/20          PageID.2000     Page 18 of 29




 this claim.

       Petitioner relatedly asserts that trial counsel was ineffective for failing to

 object and seek suppression of the aforementioned witnesses’ testimony. The Sixth

 Amendment to the United States Constitution guarantees a criminal defendant the

 right to the effective assistance of counsel. In Strickland v. Washington, 466 U.S.

 668 (1984), the United States Supreme Court set forth a two-prong test for

 determining whether a habeas petitioner has received ineffective assistance of

 counsel. First, a petitioner must prove that counsel’s performance was deficient.

 This requires a showing that counsel made errors so serious that he or she was not

 functioning as counsel as guaranteed by the Sixth Amendment. Strickland, 466 U.S.

 at 687. Second, the petitioner must establish that counsel’s deficient performance

 prejudiced the defense. Counsel’s errors must have been so serious that they

 deprived the petitioner of a fair trial or appeal. Id.

       To satisfy the performance prong, a petitioner must identify acts that were

 “outside the wide range of professionally competent assistance.” Id. at 690. The

 reviewing court’s scrutiny of counsel’s performance is highly deferential. Id. at 689.

 There is a strong presumption that trial counsel rendered adequate assistance and

 made all significant decisions in the exercise of reasonable professional judgment.

 Id. at 690. The petitioner bears the burden of overcoming the presumption that the


                                             18
Case 2:18-cv-11228-PDB-RSW ECF No. 9 filed 08/27/20          PageID.2001    Page 19 of 29




 challenged actions were sound trial strategy.

       As to the prejudice prong, a petitioner must show that “there is a reasonable

 probability that, but for counsel’s unprofessional errors, the result of the proceeding

 would have been different.” Id. at 694. A reasonable probability is one that is

 sufficient to undermine confidence in the outcome of the proceeding. Id. “On

 balance, the benchmark for judging any claim of ineffectiveness must be whether

 counsel’s conduct so undermined the proper functioning of the adversarial process

 that the [proceeding] cannot be relied on as having produced a just result.”

 Strickland, 466 U.S. at 686.

       The Supreme Court has confirmed that a federal court’s consideration of

 ineffective assistance of counsel claims arising from state criminal proceedings is

 quite limited on habeas review due to the deference accorded trial attorneys and state

 appellate courts reviewing their performance. “The standards created by Strickland

 and § 2254(d) are both ‘highly deferential,’ and when the two apply in tandem,

 review is ‘doubly’ so.” Harrington, 562 U.S. at 105 (internal and end citations

 omitted). “When § 2254(d) applies, the question is not whether counsel’s actions

 were reasonable. The question is whether there is any reasonable argument that

 counsel satisfied Strickland’s deferential standard.” Id.

       The Michigan Court of Appeals considered this claim and denied relief. The


                                           19
Case 2:18-cv-11228-PDB-RSW ECF No. 9 filed 08/27/20           PageID.2002     Page 20 of 29




 court ruled that Petitioner failed to establish that trial counsel was ineffective

 because the underlying issues lack merit and counsel cannot be ineffective “for

 failing to make a futile objection.” Hunter, 2016 WL 1039533 at *3.

       The state court’s decision is neither contrary to Supreme Court precedent nor

 an unreasonable application of federal law or the facts. Given the Michigan Court of

 Appeals’ decision and this Court’s decision that the witnesses were not coerced into

 testifying for the prosecution, Petitioner cannot establish that trial counsel erred

 and/or that he was prejudiced by counsel’s conduct. Counsel cannot be deemed

 ineffective for failing to make a futile or meritless objection. See Coley v. Bagley,

 706 F.3d 741, 752 (6th Cir. 2014) (“Omitting meritless arguments is neither

 professionally unreasonable nor prejudicial.”); United States v. Steverson, 230 F.3d

 221, 225 (6th Cir. 2000). Habeas relief is not warranted on this claim.

              2.     Prosecutorial Misconduct and Ineffective Assistance of
                     Counsel Claim

       Petitioner next asserts that he is entitled to habeas relief because the

 prosecutor engaged in misconduct by vouching for the credibility of witnesses.

 Specifically, he asserts that the prosecutor vouched for witnesses Montgomery and

 Evans by eliciting testimony that those witnesses testified pursuant to plea

 agreements. (Petition PageID.44.) Petitioner relatedly asserts that trial counsel was

 ineffective for failing to object to the prosecutor’s conduct. (Id.) Respondent

                                            20
Case 2:18-cv-11228-PDB-RSW ECF No. 9 filed 08/27/20          PageID.2003     Page 21 of 29




 contends that this claim is procedurally defaulted in part and that it lacks merit.

 (Response PageID.134.)

       As discussed, the Supreme Court has stated that prosecutors must “refrain

 from improper methods calculated to produce a wrongful conviction.” Berger, 295

 U.S. at 88. To prevail on a claim of prosecutorial misconduct, a habeas petitioner

 must demonstrate that the prosecutor’s conduct or remarks “so infected the trial with

 unfairness as to make the resulting conviction a denial of due process.” Donnelly v.

 DeChristoforo, 416 U.S. 637, 643 (1974); Darden v. Wainwright, 477 U.S. 168, 181

 (1986) (citing Donnelly); see also Parker v. Matthews, 567 U.S. 37, 45 (2012)

 (confirming that Donnelly/Darden is the proper standard).

       The Michigan Court of Appeals considered this claim on plain error review

 and denied relief. The court explained in relevant part:

       As Felando acknowledges, a prosecutor does not impermissibly vouch
       for a witness's credibility by referring to the fact that the witness has
       agreed to provide truthful testimony pursuant to a plea agreement.
       However, a prosecutor may impermissibly vouch for the credibility of a
       witness by using the plea agreement in a way that suggests that the
       government has special knowledge of the witness's truthfulness.
       Felando argues that by referencing the fact that Montgomery and Evans
       entered their pleas before they testified, the prosecutor inferred that she
       had verified their testimony. Otherwise, Felando contends, the
       prosecutor would have objected to entry of the pleas. Felando's
       argument is logically flawed. At the time the witnesses entered their
       pleas, they had not testified. The prosecutor could not have verified the
       veracity of testimony that had yet to occur, and thus, had no reason to
       object to the pleas at the time they were entered. The prosecutor in no

                                            21
Case 2:18-cv-11228-PDB-RSW ECF No. 9 filed 08/27/20           PageID.2004     Page 22 of 29




       way suggested she had any special knowledge that Montgomery and
       Evans were providing truthful testimony.

 Hunter, 2016 WL 1039533 at *3 (footnotes with citations omitted).

       The state court’s decision is neither contrary to Supreme Court precedent nor

 an unreasonable application of federal law or the facts. It is well-settled that it is

 improper for a prosecutor to express his or her own personal beliefs and opinions

 concerning the credibility of a witness. See United States v. Young, 470 U.S. 1, 9-10

 (1985); United States v. Modena, 302 F.3d 626, 634 (6th Cir. 2002). Such

 statements are improper because they can convey the impression that the prosecutor

 has evidence not presented to the jury which supports the charge against the

 defendant thereby infringing upon the defendant’s right to be judged solely based

 upon the evidence presented and because the prosecutor’s opinion carries with it the

 imprimatur of the Government and may induce the jury to trust the Government’s

 judgment rather than its own. See United States v. White, 58 F. App’x 610, 617-18

 (6th Cir. 2003) (citing cases).

       In this case, the prosecutor did not improperly vouch for the two witnesses’

 credibility by eliciting testimony about their plea agreements. A claim similar to

 Petitioner’s was rejected in United States v. Trujillo, 376 F.3d 593 (6th Cir. 2004),

 where the prosecution noted that two witnesses “promised to be truthful and provide

 complete information” pursuant to their plea agreements. The Sixth Circuit held

                                            22
Case 2:18-cv-11228-PDB-RSW ECF No. 9 filed 08/27/20           PageID.2005     Page 23 of 29




 such remarks did not constitute improper vouching because the prosecution:

       did not offer any personal observations or opinions as to the veracity of
       either [witness], nor did she place the prestige of the Government
       behind their credibility. Rather, the prosecutor's questions and
       comments merely encompassed the terms of [the] plea agreements
       which this Court has held to be permissible.

 Id. at 608-09; see also United States v. Owens, 426 F.3d 800, 806 (6th Cir. 2005)

 (citations omitted) (“improper vouching includes either blunt comments or

 comments that imply that the prosecutor has special knowledge of facts not in front

 of the jury.”). In this case, the prosecution did not imply any specialized knowledge

 of whether witnesses Montgomery and Evans had testified truthfully. Rather, the

 prosecution simply presented evidence of their plea agreements. Petitioner fails to

 establish that the prosecution erred or that he was denied due process. Habeas relief

 is not warranted on this claim.

       Petitioner relatedly asserts that trial counsel was ineffective for failing to

 object to the prosecutor’s conduct at trial. As discussed, in order to prevail on an

 ineffective assistance of counsel claim, a habeas petitioner must prove that counsel’s

 performance was deficient and that counsel’s deficient performance prejudiced the

 defense. Strickland, 466 U.S. at 687.

       The Michigan Court of Appeals considered this claim and denied relief. The

 court ruled that Petitioner failed to establish that trial counsel was ineffective


                                            23
Case 2:18-cv-11228-PDB-RSW ECF No. 9 filed 08/27/20           PageID.2006     Page 24 of 29




 because the underlying claim lacks merit and counsel cannot be ineffective “for

 failing to make a futile objection.” Hunter, 2016 WL 1039533 at *3.

       The state court’s decision is neither contrary to Supreme Court precedent nor

 an unreasonable application of federal law or the facts. Given the Michigan Court of

 Appeals’ decision and this Court’s decision that the prosecutor did not engage in

 misconduct which rendered the trial fundamentally unfair, Petitioner cannot establish

 that trial counsel erred and/or that he was prejudiced by his counsel’s conduct. As

 discussed, counsel cannot be deemed ineffective for failing to make a futile or

 meritless objection. Coley, 706 F.3d at 752; Steverson, 230 F.3d at 225. Habeas

 relief is not warranted on this claim.

              3.     Admission of Other Acts Evidence Claim

       Lastly, Petitioner asserts that he is entitled to habeas relief because the trial

 court erred in admitting other acts evidence, which consisted of Demerious

 Cunningham’s testimony relating Petitioner’s out-of-court statements about an

 unrelated carjacking. (Petition PageID.49.) Respondent contends that this claim is

 waived, procedurally defaulted, and not cognizable. (Response PageID.142.)

       A federal court may only grant habeas relief to a person who is “in custody in

 violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

 § 2254(a). Alleged trial court errors in the application of state evidentiary law are


                                            24
Case 2:18-cv-11228-PDB-RSW ECF No. 9 filed 08/27/20          PageID.2007     Page 25 of 29




 generally not cognizable as grounds for federal habeas relief. See Estelle v.

 McGuire, 502 U.S. 62, 67-68 (1991) (“it is not the province of a federal habeas court

 to reexamine state-court determinations on state-law questions”); Serra v. Michigan

 Dep’t of Corr., 4 F.3d 1348, 1354 (6th Cir. 1993). “Trial court errors in state

 procedure or evidentiary law do not rise to the level of federal constitutional claims

 warranting relief in a habeas action, unless the error renders the proceeding so

 fundamentally unfair as to deprive the petitioner of due process under the Fourteenth

 Amendment.” McAdoo v. Elo, 365 F.3d 487, 494 (6th Cir. 2004) (quoting McGuire,

 502 U.S. at 69-70); see also Wynne v. Renico, 606 F.3d 867, 871 (6th Cir. 2010)

 (citing Bey v. Bagley, 500 F.3d 514, 519-20 (6th Cir. 2007)); Bugh v. Mitchell, 329

 F.3d 496, 512 (6th Cir. 2003).

       The Michigan Court of Appeals considered this claim and denied relief. The

 court ruled that the claim was waived by trial counsel’s agreement that the

 prosecutor was not admitting the evidence to prove Petitioner’s propensity to commit

 a crime. The court further ruled that, even if the trial court erred in admitting the

 evidence, such an error did not affect the outcome at trial. The court explained in

 relevant part:

       But even if the trial court abused its discretion by admitting the
       evidence, reversal is not warranted. Multiple witnesses testified to
       Felando's involvement in the crime, including Terrance, who was
       beaten during the robbery that preceded John's murder; Montgomery,

                                            25
Case 2:18-cv-11228-PDB-RSW ECF No. 9 filed 08/27/20          PageID.2008     Page 26 of 29




       who orchestrated the crime; and Evans, the getaway driver. Brandon
       also testified to Felando's involvement. Demerious testified that Felando
       explained his own involvement in the crime in detail. The fact that
       Felando had apparently also committed a carjacking was insignificant.
       The point was not stressed when the prosecutor questioned Demerious.
       Nor was this fact relied on by the prosecutor in her closing argument.
       On the whole, the single mention of this carjacking did not affect the
       outcome of the trial, and thus, reversal is not required.

 Hunter, 2016 WL 1039522 at *4.

       The state court’s decision is neither contrary to Supreme Court precedent nor

 an unreasonable application of Supreme Court precedent or the facts. First, to the

 extent that Petitioner asserts that the trial court erred in admitting evidence under

 Michigan law, he merely alleges a violation of state law which does not justify

 federal habeas relief. See, e.g., Bey, 500 F.3d at 519. State courts are the final

 arbiters of state law and the federal courts will not intervene in such matters. Lewis

 v. Jeffers, 497 U.S. 764, 780 (1990); Oviedo v. Jago, 809 F.2d 326, 328 (6th Cir.

 1987); see also Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (“a state court’s

 interpretation of state law, including one announced on direct appeal of the

 challenged conviction, binds a federal court sitting on habeas review”); Sanford v.

 Yukins, 288 F.3d 855, 860 (6th Cir. 2002). Habeas relief does not lie for perceived

 errors of state law. Estelle, 502 U.S. at 67-68.

       Second, Petitioner fails to establish that the admission of the other acts

 evidence resulted in a federal due process violation. As to the admission of other

                                            26
Case 2:18-cv-11228-PDB-RSW ECF No. 9 filed 08/27/20          PageID.2009    Page 27 of 29




 acts evidence, the United States Supreme Court has declined to hold that similar

 “other acts” evidence is so extremely unfair that its admission violates fundamental

 conceptions of justice. Dowling v. United States, 493 U.S. 342, 352–53 (1990).

 Thus, “[t]here is no clearly established Supreme Court precedent which holds that a

 state violates due process by permitting propensity evidence in the form of other bad

 acts evidence.” Bugh, 329 F.3d at 512. Consequently, there is no Supreme Court

 precedent that the state court decisions could be deemed “contrary to” under 28

 U.S.C. § 2254(d)(1). Id. at 513; Adams v. Smith, 280 F. Supp. 2d 704, 716 (E.D.

 Mich. 2003). Petitioner thus fails to state a claim upon which habeas relief may be

 granted as to this issue.

       Furthermore, even if Petitioner states a cognizable claim as to the admission of

 the other acts testimony, he is not entitled to federal habeas relief. He fails to show

 that the admission of the carjacking testimony rendered his trial fundamentally

 unfair. As discussed, for purposes of federal habeas review, a constitutional error

 that implicates trial procedures is considered harmless if it did not have a

 “substantial and injurious effect or influence in determining the jury’s verdict.”

 Brecht, 507 U.S. at 637; see also Fry, 551 U.S. at 117-18; Ruelas, 580 F.3d at 411.

 Given the significant evidence of Petitioner’s guilt presented at trial, including

 testimony from the surviving victim and from co-defendants who participated in the


                                            27
Case 2:18-cv-11228-PDB-RSW ECF No. 9 filed 08/27/20          PageID.2010     Page 28 of 29




 crimes, any error in admitting the carjacking testimony did not have a substantial or

 injurious effect or influence on the jury’s verdict. More importantly, for purposes of

 habeas review, the Michigan Court of Appeals’ decision to that effect is reasonable.

 Habeas relief is not warranted on this claim.

 V.    Conclusion

       For the reasons stated, the Court concludes that Petitioner’s claims lack merit

 and that he is not entitled to federal habeas relief. Accordingly, the Court DENIES

 and DISMISSES WITH PREJUDICE the petition for a writ of habeas corpus.

       Before Petitioner may appeal the Court’s decision, a certificate of

 appealability must issue. See 28 U.S.C. § 2253(c)(1)(a); FED. R. APP. P. 22(b). A

 certificate of appealability may issue only if the petitioner makes “a substantial

 showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When a

 court denies relief on the merits, the substantial showing threshold is met if the

 petitioner demonstrates that reasonable jurists would find the court’s assessment of

 the claim debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484-85 (2000). “A

 petitioner satisfies this standard by demonstrating that ... jurists could conclude the

 issues presented are adequate to deserve encouragement to proceed further.” Miller-

 El v. Cockrell, 537 U.S. 322, 327 (2003). Having conducted the requisite review, the

 Court concludes that Petitioner fails to make a substantial showing of the denial of a


                                            28
Case 2:18-cv-11228-PDB-RSW ECF No. 9 filed 08/27/20       PageID.2011    Page 29 of 29




 constitutional right as to his habeas claims. Accordingly, the Court DENIES a

 certificate of appealability.

       Lastly, the Court concludes that an appeal from this decision cannot be taken

 in good faith. See FED. R. APP. P. 24(a). Accordingly, the Court DENIES Petitioner

 leave to proceed in forma pauperis on appeal. This case is CLOSED.

       IT IS SO ORDERED.

                                       s/Paul D. Borman
                                       PAUL D. BORMAN
                                       UNITED STATES DISTRICT JUDGE

 Dated: August 27, 2020




                                         29
